DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on February 24, 2022 has been entered.  No claim amendments have been made.  As such, Claims 1-4 and 6-21 are currently pending in the application, with Claims 11-20 withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2011/0244199 to Brennan et al. (“Brennan”) in view of U.S. Patent Application Publication No. 2012/0039974 to Napolitano et al. (“Napolitano”) and U.S. Patent Application Publication No. 2005/0081888 to Pung et al. (“Pung”).
With regard to Claim 1, Brennan discloses a fibrous structure that can be pre-moistened for use in wet wipes.  See, e.g., Abstract, paragraphs [0002], [0003], [0115], entire document.  Brennan discloses that “[d]isposable wipes comprised of fibrous structures are widely used by 
Brennan generally teaches the fibrous structure can have a basis weight as high as 120 gsm.  Paragraph [0050].  However, Brennan does not disclose that the fibrous structure has a basis weight of about 125 gsm to about 800 gsm.  Napolitano is also related to pre-moistened fibrous structures useful as wipes.  See, e.g., Abstract, paragraph [0011], entire document.  Napolitano teaches that the basis weight of a nonwoven fabric used in a pre-moistened wipe can be in the range of 10 gsm to 200 gsm.  Paragraph [0081].  Napolitano goes on to teach that “[f]or [a] heavy duty disinfecting job, however, the cleaning process may require scrubbing, wiping, and combinations thereof, and accordingly industrial wipes, those with higher basis weight and/or an additional scrub layer, are preferred.”  Id.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the fibrous structure disclosed by Brennan with a basis weight as high as 200 gsm in order to provide high endurance wiping capabilities for heavy duty disinfecting jobs, as shown to be known in the art by Napolitano.
See, e.g., Abstract, paragraph [0019], entire document.  Pung teaches that such cleaning materials can be provided with a scrubbing component, paragraph [0008], wherein the scrubbing component can be in the form of a pattern.  Paragraph [0036].  Pung teaches that the inclusion of a scrubby component allows for the cleaning of tough stains that require aggressive cleaning to remove them.  Paragraph [0002].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a scrubby component as a surface pattern that provides aggressive cleaning capabilities to the fibrous structure of Brennan in order to improve cleaning performance, as shown to be known by Pung.
Brennan does not specifically disclose a capacity value of at least 8.5 g of liquid composition / g of dried fibrous structure as measured according to the Capacity Test Method.  Nonetheless, it is reasonable to presume that such a property is inherent to the fibrous structure disclosed by Brennan, or optionally by Brennan in combination with Napolitano and Pung.  Support for the presumption is found because Brennan utilizes similar materials, i.e. a fibrous structure comprising both a plurality of filaments and a plurality of solid additives, processed in a similar manner, i.e. co-forming the filaments and solid additives to make the fibrous structure and providing a liquid composition, to produce similar end use products, i.e. pre-moistened fibrous wipes.  Moreover, Brennan’s disclosure related to Liquid Absorptive Capacity appears to substantially overlap with the presently claimed capacity value, and In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  
With regard to Claims 2-4, Brennan discloses that the filaments most preferably comprise about 30% to about 50% by weight of the fibrous structure and the solid additives most preferably comprise about 70% to about 50% by weight of the fibrous structure.  Paragraph [0099].  With regard to Claim 6, Brennan discloses the filaments comprise thermoplastic polymer.  Paragraph [0045].  With regard to Claim 7, Brennan discloses the solid additive can comprise wood pulp fiber.  Paragraph [0040].  With regard to Claim 8, Brennan discloses that the fibrous structure comprises first and second regions with a non-random, repeating micro-CT intensive property that differs.  Paragraphs [0090] and [0123].  With regard to Claim 9, Brennan teaches that the fibrous structure can be used with cleaning floor pads.  Paragraph [0048].  With regard to Claim 10, Brennan discloses that the liquid composition can comprise a surfactant.  Paragraphs [0064] and [0180].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Napolitano and Pung as applied to claim 1 above, and further in view of L. Hunter, “Piling of fabrics and garments,” Engineering Apparel Fabrics and Garments, pp. 71-86 (2009) (“Hunter”).
Pung does not specifically disclose that the filaments of the scrubbing component exhibit an average fiber diameter greater than the average fiber diameter of the fibrous structure.  Nonetheless, such a feature is suggested by Pung and otherwise rendered obvious by subject matter known in the art.  Pung teaches that “the fiber diameter is significant in selecting webs that can be used as the scrubbing strip.  Generally, fibers with diameters between 20 and 75 microns are useful.  High modulus or tenacity fibers are also an important factor.”  Paragraph [0046].  Pung points out that the feature of the scrubbing component is that it is a stiffer material compared to the secondary fibrous structure.  Paragraph [0039].  Hunter provides general information to the skilled artisan related to fiber diameter and stiffness.  See, e.g., entire document.  Hunter teaches that, all things being equal, the coarser the diameter of the fiber, the stiffer the fiber will be and the less likely is it to fray.  Page 78.  As such, the person having ordinary skill in the art would readily understand that fiber stiffness is important to provide the scrubbing capability, and that a coarser fiber diameter readily provides this feature without undue experimentation.  As such, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the scrubbing component in the fibrous structure taught by the combination of Brennan with Napolitano and Pung with an average fiber diameter greater than the average fiber diameter of the overlying fibrous structure, in order to provide a stiffer fiber with better scrubbing capability, as shown to be known by Hunter.  

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2013/0071630 to Weisman (“Weisman”) in view of Napolitano and Pung.
With regard to Claim 1, Weisman discloses a co-formed fibrous structure that can be pre-moistened for use in wet wipes.  See, e.g., Abstract, paragraphs [0028], [0115], entire document.  Weisman teaches that its wipes can be used to clean hard surfaces.  Paragraph [0129].  Weisman discloses the co-formed fibrous structure comprises a plurality of filaments and a plurality of solid additives.  Paragraphs [0045] to [0052].  Weisman teaches that the coforming process produces a fibrous structure having comingled filaments and pulp fibers.  Paragraph [0205].  Weisman further discloses that the fibrous structure comprises a liquid composition.  Paragraph [0115].  Weisman teaches that the fibrous structure exhibits an absorptive capacity of 12 g/g or greater.  Paragraph [0095].  Weisman also teaches that the fibrous structure can be calendered and otherwise undergo processes wherein the fibrous structure goes through calender rolls, such as embossing.  Paragraphs [0101] and [0105].
Weisman generally teaches the fibrous structure can have a basis weight as high as 120 gsm.  Paragraph [0060].  However, Weisman does not disclose that the fibrous structure has a basis weight of about 125 gsm to about 800 gsm.  Napolitano is also related to pre-moistened fibrous structures useful as wipes.  See, e.g., Abstract, paragraph [0011], entire document.  Napolitano teaches that the basis weight of a nonwoven used in a pre-moistened wipe can be in the range of 10 gsm to 200 gsm.  Paragraph [0081].  Napolitano goes on to teach that “[f]or [a] heavy duty disinfecting job, however, the cleaning process may require scrubbing, wiping, and combinations thereof, and accordingly industrial wipes, those with higher basis weight and/or an additional scrub layer, are preferred.”  Id.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the fibrous structure 
Weisman also does not specifically disclose a scrubby component having a surface pattern on the fibrous structure that provides aggressive cleaning by the fibrous structure during use.  However, as noted above, Weisman does disclose that the fibrous structure can be used as a wipe to clean surfaces, paragraph [0129], and Napolitano teaches that scrubbing components can be added to a nonwoven fibrous wipe for heavy duty applications.  Paragraph [0081].  Pung is also related to fibrous structures used as cleaning materials.  See, e.g., Abstract, paragraph [0019], entire document.  Pung teaches that such cleaning materials can be provided with a scrubbing component, paragraph [0008], wherein the scrubbing component can be in the form of a pattern.  Paragraph [0036].  Pung teaches that the inclusion of a scrubby component allows for the cleaning of tough stains that require aggressive cleaning to remove them.  Paragraph [0002].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a scrubby component as a surface pattern that provides aggressive cleaning capabilities to the fibrous structure of Weisman in order to improve cleaning performance, as shown to be known by Pung.
Weisman does not specifically disclose a capacity value of at least 8.5 g of liquid composition / g of dried fibrous structure as measured according to the Capacity Test Method.  Nonetheless, it is reasonable to presume that such a property is inherent to the fibrous structure disclosed by Weisman, or alternatively inherent to the combination of Weismann with Napolitano and Pung.  Support for the presumption is found because Weisman utilizes similar materials, i.e. a fibrous structure comprising both a plurality of filaments and a plurality of solid additives, processed in a similar manner, i.e. co-forming the filaments and solid additives to i.e. pre-moistened fibrous wipes.  Moreover, Weisman’s disclosure related to Liquid Absorptive Capacity appears to substantially overlap with the presently claimed capacity value, and Weisman teaches that the fibrous structure exhibits an absorptive capacity of 12 g/g or greater.  Paragraph [0095].  Also, Napolitano teaches the person having ordinary skill in the art that the basis weight of Weisman can be increased in order to make the wipe more useful in heavy duty scrubbing and Pung teaches adding scrubbing components to improve cleaning performance.  As such, if those features correlated to the absorbance, then the absorptive capacity would be obvious to provide.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  
With regard to Claims 2-4, Weisman discloses that the filaments most preferably comprise about 30% to about 50% by weight of the fibrous structure and the solid additives most preferably comprise about 70% to about 50% by weight of the fibrous structure.  Paragraph [0049].  With regard to Claim 6, Weisman discloses the filaments comprise thermoplastic polymer.  Paragraph [0104].  With regard to Claim 7, Weisman discloses the solid additive can comprise wood pulp fiber.  Paragraph [0052].  With regard to Claim 8, Weisman discloses that the fibrous structure comprises first and second regions with a non-random, repeating micro-CT intensive property that differs.  Paragraphs [0053] and [0098].  With regard .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Weisman in view of Napolitano and Pung as applied to claim 1 above, and further in view of Hunter.
Pung does not specifically disclose that the filaments of the scrubbing component exhibit an average fiber diameter greater than the average fiber diameter of the fibrous structure.  Nonetheless, such a feature is suggested by Pung and otherwise rendered obvious by subject matter known in the art.  Pung teaches that “the fiber diameter is significant in selecting webs that can be used as the scrubbing strip.  Generally, fibers with diameters between 20 and 75 microns are useful.  High modulus or tenacity fibers are also an important factor.”  Paragraph [0046].  Pung points out that the feature of the scrubbing component is that it is a stiffer material compared to the secondary fibrous structure.  Paragraph [0039].  Hunter provides general information to the skilled artisan related to fiber diameter and stiffness.  See, e.g., entire document.  Hunter teaches that, all things being equal, the coarser the diameter of the fiber, the stiffer the fiber will be and the less likely is it to fray.  Page 78.  As such, the person having ordinary skill in the art would readily understand that fiber stiffness is important to provide the scrubbing capability, and that a coarser fiber diameter readily provides this feature without undue experimentation.  As such, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the scrubbing component in the fibrous structure taught by the combination of Weisman with Napolitano and Pung with an average fiber diameter greater than the average fiber diameter of the overlying fibrous .  

Response to Arguments
Applicant’s arguments filed February 24, 2022 have been fully considered but they are not persuasive.
Applicant argues that the teachings of Napolitano and Pung cannot properly be combined with the teachings of Brennan because the inclusion of a scrubby component in Brennan would render the material inoperable for its intended purpose.  Applicant, citing paragraph [0108] of the reference, asserts that Brennan is related to a wipe that is strong enough to resist tearing during normal use, while also providing softness to a user’s skin.  Applicant submits that adding a scrubby component to the material of Brennan would interfere with the desire of providing a soft surface to a user’s skin.  The Examiner disagrees.  The Office acknowledges that, in an embodiment, Brennan expresses a desire for the fibrous structure to provide softness to a user’s skin.  However, Brennan is not limited to this single embodiment.  Rather, Brennan teaches that “[d]isposable wipes comprised of fibrous structures are widely used by consumers to clean surfaces, such as glass and ceramic tile, as well as to clean the skin of children and adults.”  Paragraph [0003].  Brennan further teaches that “[t]he fibrous structure, as described above, may be utilized to form a wipe.  ‘Wipe’ may be a general term to describe a piece of material, generally non-woven material, used in cleansing hard surfaces, food, inanimate objects, toys and body parts.”  Paragraph [0107].  As such, it is clear that Brennan is not limited to embodiments where its fibrous structure is only used on skin.  Rather, Brennan clearly delineates other uses for its fibrous structure, including to clean hard surfaces, ceramic tile, and inanimate objects.  In such hard surface cleaning applications, the addition of i.e. as a fibrous structure used to clean hard surfaces.
Applicant argues that the teachings of Napolitano and Pung cannot properly be combined with the teachings of Weisman because the inclusion of a scrubby component in 
Weisman would render the material inoperable for its intended purpose.  Applicant, citing paragraph [0130] of the reference, asserts that Weisman is related to a wipe that is strong enough to resist tearing during normal use, while also providing softness to a user’s skin.  Applicant submits that adding a scrubby component to the material of Weisman would interfere with the desire of providing a soft surface to a user’s skin.  The Examiner disagrees.  The Office acknowledges that, in an embodiment, Weisman expresses a desire for the fibrous structure to provide softness to a user’s skin.  However, Weisman is not limited to this single embodiment.  Rather, Weisman teaches that its fibrous structure can generally be used as a wipe.  Paragraph [0115].  Weisman further defines the scope of the meaning of the term “wipe,” noting that “‘[w]ipe’ may be a general term to describe a piece of material, generally non-woven material, used in cleansing hard surfaces, food, inanimate objects, toys and body parts.”  Paragraph [0129].  As such, it is clear that Weisman is not limited to embodiments where its fibrous structure is only used on skin.  Rather, Weisman clearly delineates other uses for its fibrous structure, including to clean hard surfaces and inanimate objects.  In such hard surface cleaning applications, the addition of a scrubby component to the fibrous structure would enhance its cleaning ability, and the material would still be operable for its intended purpose, i.e. as a fibrous structure used to clean hard surfaces.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789